DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 06/28/2021.
	Claim 7 has been cancelled by the Applicant. 
	Claims 1, 8, 9, 18, 19, and 20 and have been amended by the Applicant.
	Claim 21 has been added by the Applicant. 
 	Claims 1 – 6 and 8- 21 have been examined and are currently pending. 

Response to Amendment 
The double patenting rejection of claims 1 – 20 has been withdrawn as a terminal disclaimed was filed by the Applicant and subsequently approved.  
	The 35 U.S.C. §101 rejection of claims 1 – 6 and 8 – 21 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 6 and 8 – 21 have been maintained and updated pursuant Applicant’s amendments. Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 and 8 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 6 and 8 - 21, under Step 2A claims 1 – 6 and 8 - 21 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
Regarding claim 1, a device comprising: a processor; and a computer-readable storage medium storing instructions which, when executed by the processor when deployed in a telecommunication network, cause the processor to perform operations, the operations comprising: obtaining an authorization to identify electronic purchase confirmation messages in a plurality of electronic messages for a user and to maintain a user purchase profile of the user; 
collecting the plurality of electronic messages for the user; 
identifying the electronic purchase confirmation messages in the plurality of electronic messages; 
determining a purchase category and a purchase amount from each of the electronic purchase confirmation messages that is identified;
obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified; 
updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified; 
and performing an automated action in accordance with the user purchase profile that is updated, wherein the performing the automated action comprises restricting an access by an electronic device of the user to a merchant website, based upon the user purchase profile.
The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing and sales activity, as well as business relations. This is because the above emphasized steps set forth a procedure to perform commerce related functions based on collected user data. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall with the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Additionally, the above limitations amount to a mental processes including evaluations, and member data collections for order processing [see 2019 Revised Patent Subject Matter Eligibility Guidance].
Under step 2A (Prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements including a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations. Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea) while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Additionally, it is noted that the additional elements are utilized to further automate an otherwise manual order processing method forming (in part) the abstract idea.
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. obtaining authorization, collecting messages, etc.)
Presenting offers and gathering statistics (e.g. collecting messages, updating user profile and the like) 
Electronic recordkeeping (e.g. collecting messages, user profile, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 18 and 19 recite substantially similar limitations as independent claim 1 seen above. As such, claims 18 and 19 are rejected under substantially similar rationale as seen above for claim 1. 
Dependent claims 2 – 6, 8 - 17, 20 – 21 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 6, 8 - 17, 20 – 21 recite more complexities descriptive of the abstract idea itself, such as by specifying the type of electronic messages that are utilized, where the messages may be collected from, what kind of automatic actions can be performed and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 6, 8 - 17, 20 – 21 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.

Lastly, under step 2B, dependent claims 2 – 6, 8 - 17, 20 – 21 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 6, 8 - 17, 20 – 21 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 5, 8 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al., US 9519928 B2 (hereafter referred to as “Calman”) in view of Benjamin et al., US 20160125317 A1 (hereafter referred to as “Benjamin”) and further in view of Henderson et al., US 9949123 B2 (hereafter referred to as “Henderson”). 
Regarding claim 1, Calman discloses a device comprising: a processor; and a computer-readable storage medium storing instructions which, when executed by the processor when deployed in a telecommunication network, cause the processor to perform operations[see 0005 (an exemplary apparatus comprises an apparatus for providing product evaluation based on electronic receipt data, the apparatus comprising a memory, a processor, and a module stored in the memory, executable by the processor, and configured to identify purchase transaction data associated with identified electronic communications between a merchant and a customer regarding a transaction); see also Col 25, Lines 23 – 33 (the processing device uses the communication device to communicate with the network and other devices on the network... As such, the communication device generally comprises a modem, server, or other device for communicating with other devices on the network)], 
the operations comprising: obtaining an authorization to identify electronic purchase confirmation messages in a plurality of electronic messages for a user and to maintain a user purchase profile of the user [see Col 12, Lines 57 – 59 (the customer may have authorized the system to extract purchase transaction data from electronic communications)];
collecting the plurality of electronic messages for the user [see Col 12, Lines 60 – 63 (the customer may have provided the system with the account and/or passwords to access and extract electronic communications between a merchant and the customer that are in association with a customer transaction)];
identifying the electronic purchase confirmation messages in the plurality of electronic messages [see Col 9, Lines 62 – 67 (The process is initiated by identifying one or more electronic communications between a customer and a merchant. The electronic communications identified are e-receipts or the like associated with a transaction between the customer and the merchant); see also Col 10, Lines 24 – 28 (the system may run search queries of the email database based on known merchant names and/or phrases associated with e-receipt information, such as "receipt," "order confirmation," "shipping confirmation," or the like)];
determining a purchase category and a purchase amount from each of the electronic purchase confirmation messages that is identified: obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified [see Col 14, Lines 1 – 5 (interface that groups the financial institution online banking data with the purchase transaction data from e-receipts. The process continues by presenting granular categorization of item level spending via the finance management interface); see also Col 14, Lines 15 – 26, and 27 - 33 (product-level characteristics: type, model, and brand, merchant). Examiner notes that by aggregating data based on different types/brands/merchants the system effectively collects purchase “category” information)];
updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified [see Col 24, Lines 40 – 43 (information associated with e-receipts, online purchase data and the like is stored in purchase data records associated with the customer); see also Col 24, Lines 53 – 59 (this data (e.g., data stored regarding purchase information of customer) can be further enriched with additional and/or updated information associated with products or services within the data. For example, the data may be enriched with updated shipping and delivery information from a shipping company computer system, product images, and information about product returns, warranty information, recall information, and the like); Examiner interprets further enriching the stored data as “updating”. Furthermore, Calman clearly discloses that the information collected can be a number of different types of data associated with products not limited to a “merchant name, merchant web address, order number, order date, product description, product name, product quantity, product price, product image, hyperlink to the product image on merchant website, sales tax, shipping cost, order total, billing address, shipping company, shipping address, estimated shipping date, estimated delivery date, tracking number, and the like” [see Col 24, Lines 46 – 52]. As such, the Examiner notes that product information includes a product price, and a product description which would identify the type of product the user purchased (e.g. the category). See also Col 21, Lines 42 – 50 (order confirmation includes detailed information regarding the products or services purchased, such as for example: type/category)];
 and performing an automated action in accordance with the user purchase profile that is updated [see Col 17, Lines 20 – 43 (the system may analyze the product transaction data and determine that a specific product is purchased on a reoccurring basis by the customer… … after receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item); see also Claim 5 (determine one or more user preferences for 
	Calman does not explicitly disclose obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified.
However Benjamin teaches obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known technique described by reference in Benjamin would have been applicable to the invention of Calman as they both share common functionality and purpose namely – in collecting and evaluating purchase data from transactional receipts.
	The combination of Calman and Benjamin fails to teach wherein the performing the automated action comprises restricting an access by an electronic device of the user to a merchant website, based upon the user purchase profile.
However, Henderson teaches wherein the performing the automated action comprises restricting an access by an electronic device of the user to a merchant website, based upon the user purchase profile [see Col 8, Lines 5 – 11 (real-time access control server may also use the same security mechanism described above to enable, disable, and/or restrict access to specific Internet data sources (e.g., restriction of access to Facebook®, restriction of access or purchasing ability on e-commerce site, streaming media sites, in-game purchases within video games, etc.))].
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of restricting access by an electronic device of the user to a merchant website would have yielded predictable results. It would have been recognized that applying see Col 1, Lines 19 – 53].

Regarding claim 2, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the plurality of electronic messages includes at least one of: an email: a short message service message; or a message of an over-the-top messaging application [see Col 8, Lines 30 – 37 (and a customer. Identifying purchase transaction data may additionally comprise identifying electronic communications between a merchant and a customer where the communications are regarding a transaction. In this way, the system may monitor a customer's email account, social network account, or the like to identify communications from a merchant that are associated with a recent customer transaction); see also Lines 42 – 43 (the electronic communication maybe an email from the merchant to the customer)].

Regarding claim 3, the combination of Calman, Benjamin and Henderson teaches the device of claim 2. Calman further discloses wherein the plurality of electronic messages for the user is obtained from at least one of: an email server: a short message service server, a server of the over-the-top messaging application; or an electronic device of the user [see Col 10, Lines 1 – 3 (the system may have access to the customer's email account or other account in which the communication is sent); see also Col 26, Lines 16 – 18 (the receipt collection application may automatically pull electronic communications for the customer via the email server)].

Regarding claim 4, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the identifying the electronic purchase confirmation messages in the plurality of electronic messages comprises identifying at least one of purchase confirmation related: words, phrases, symbols, or monetary character sets [see Col 10, Lines 24 – 40 (other embodiments, the system may run search queries of the email database based on known merchant names and/or phrases associated with e-receipt information, such as "receipt," "order confirmation," "shipping confirmation," or the like. Once emails are extracted, further filtering may occur to locate relevant emails…)].

Regarding claim 5, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the plurality of electronic messages includes electronic messages from at least one of: a server of a merchant engaging in a sale with the user; or a server of a payment processing entity processing a payment for a purchase of the user [see Col 21, Lines 35 – 38 (customer with information relating to the purchase transaction. In the context of an online purchase, the communications may take the form of purchase order confirmations provided as a web page or as an email or as both)].


Regarding claim 8, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the performing the automated action further comprises: automatically ordering an item from a merchant for the user based upon the user purchase profile [see Col 17, Lines 35 – 43 (after receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item)].

Regarding claim 9, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the operations further comprise: presenting, via a dashboard interface on the electronic device of the user, the user purchase profile that is updated [see Col 13, Lines 57 – 63 (the system may build a finance management interface based on the online banking data and the purchase transaction data. The finance management interface incorporates the online banking data and the purchase transaction data together to provide one or more of a budget application, management application, or the like); see also Col 14, Lines 1 – 8].

Regarding claim 10, the combination of Calman, Benjamin and Henderson teaches the device of claim 9. Calman fails to disclose wherein the verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified is obtained from the user via the dashboard interface.
However, Benjamin further teaches wherein the verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified is obtained from the user via the dashboard interface [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction)); see also Figs. 11 – 13 (user interface)].
The combination would have been obvious for at least similar reasons discussed above. 

Regarding claim 11, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the operations further comprise: /receiving a rule for the automated action [see Col 17, Lines 30 – 37 (a customer may be provided with an option to set up an automatic purchase of a product purchased on a reoccurring basis. The customer may be required to provide an account number, a preference for frequency of purchase and/or one or more additional preferences. After receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item); Examiner interprets information received from the customer as a “rule”. See also Claim 5 (determine one or more user preferences for automatically purchasing a product; and initiate an automatic purchase of the at least one product purchased on a recurring basis based at least partially on the user preferences)].

Regarding claim 12, the combination of Calman, Benjamin and Henderson teaches the device of claim 11. Calm further discloses wherein the rule is received via a dashboard interface from the user or from an account holder associated with the user [see Claim 1 (determine that the one or more products are purchased on a recurring basis based at least partially on an analysis of the purchase transaction data; and provide the customer with one or more options based at least partially on determining the one); see Claim 5 (receive one or more user preferences for automatically purchasing a product)].

Regarding claim 13, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman further discloses wherein the authorization is obtained from the user [see Col 12, Lines 57 – 59 (the customer may have authorized the system to extract purchase transaction data from electronic communications)].

Regarding claim 14, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman discloses obtaining authorization, however Calman does not explicitly disclose a distinction between a user and an “account holder”. As such, Calman does not explicitly disclose authorization is obtained from an account holder associated with the user. Benjamin teaches the concept of having a primary and secondary account holders [see 0107 (account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like. Account holder data may include transaction data associated with all accounts belong to and/or associated with an account holder)], as such the combination of Calman and Benjamin teaches authorization that could be obtained from a user that is associated with an account holder 
The combination would have been obvious for at least similar reasons discussed above.  

Regarding claim 15, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman does not explicitly disclose wherein the verification is obtained from an account holder associated with the user.
However, Benjamin teaches wherein the verification is obtained from an account holder associated with the user [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction); see also 0107 (Account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like)]. 
The combination would have been obvious for at least similar reasons discussed above. 

Regarding claim 16, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman does not explicitly disclose wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by the user.
However, Benjamin further teaches wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by the user [see 0111 (spend category data may include a spend category created by account holder. Spend category data may include parameters to define a spend category. For example, spend category data may include a budget, date parameters, merchant parameters, location parameters, account parameters, SKU parameters, and notification data)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 17, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. Calman does not explicitly disclose wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by an account holder associated with the user.
However, Benjamin further teaches wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by an account holder associated with the user [see 0111 (spend category data may include a spend category created by account holder. Spend category data may include parameters to define a spend category); see also 0107 (Account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 18, claim 18 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 1. Claim 18 is rejected under substantially similar rationale as seen above for claim 1. 

Regarding claim 19, claim 19 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 1 and 18. Claim 19 is rejected under substantially similar rationale as seen above for claim 1. 

Regarding claim 20, claim 20 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 8. Claim 20 is rejected under substantially similar rationale as seen above for claim 8. 

Regarding claim 21, claim 21 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 2. Claim 21 is rejected under substantially similar rationale as seen above for claim 2. 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calman and Benjamin in view of Henderson and further in view of Van Der Veen et al., US 20110087592 A1 (hereafter referred to as "Veen").
Regarding claim 6, the combination of Calman, Benjamin and Henderson teaches the device of claim 1. The combination fails to teach the idea of performing the automated action further comprises: restricting a usage of an account by the user based upon the user purchase profile. 
However, Veen teaches wherein the performing the automated action further comprises: restricting a usage of an account by the user based upon the user purchase profile [see 0035 (subaccount type may represent a type of the subaccount identified by subaccount identifier (e.g., in some embodiments, a subaccount may be either a restricted or an unrestricted type of subaccount). The subaccount identifier may be used to conditionally process redemption requests as will be described further below)]. 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known techniques of restricting a usage of an account would have yielded predictable results. It would have been recognized that applying the known technique of Veen to the teachings of Calman, Benjamin and Henderson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the concept noted above into similar order user purchase tracking systems. Further, it would have been obvious to include the concept of restricting a usage of an account as taught by Veen in the systems disclosed by Calman, Benjamin and Henderson with the motivation of allowing appropriate redeeming of funds according to user or provided specified account restrictions [see Veen: 0004].



Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Applicant argues that the claims do not recite an abstract idea, specially stating that “the present claims do not recite a method organizing of human activity and are not operations that can be performed solely in the human mind. Specifically, the claimed operations result in a telecommunication network-based processor that restricts access by an electronic device to a website (where the restricting is performed by the processing system). It is submitted that such operations are simply not capable of being performed in the human mind and are not mental steps. In addition, the present claims demonstrate that the claimed embodiments are not merely a method of organizing human activity insofar as it is a network-based processor that provides a network-based access restriction of an endpoint device to a website. Accordingly, it is submitted that the present claims do not recite an abstract idea and are therefore patent-eligible under 35 U.S.C. § 101. As such, the rejection should be withdrawn.”
Examiner respectfully disagrees. It is noted that the claims are “directed to” an abstract idea, he abstract idea recited in the claims falls under ‘Certain Methods of Organizing Human Activity’ not in ‘Mental Processes’ in that they recite commercial interactions, specifically the idea of collecting, storing and organizing transaction data in order to profile customers. This concept is considered to be sales/marketing activities, which are commercial activities, and directly fall in the Certain Methods of Organizing Human Activities. While the claims at issue are deployed in an electronic environment and may utilize computing devices, the problem that they address is not in the realm of networks or computing functions themselves. On contrary, the claims merely leverage known computing functions to facilitate the abstract idea itself. That is, the claims at issue attempt to address a problem in the commercial realm, specifically in collecting and tracking transaction data for customer profiling and data storage. Any procedure for performing the commercial activity itself, such as by claiming the performance of automatic actions that may or may not restrict access to marketplaces and the like. The specific and concrete steps described by the instant claims are seen as an improvement results to the procedure of managing, tracking and storing consumer transactions, and have no improving effect on the technological system executing the process. The plain focus of the claims is clearly on the collection, storage and management of transaction data of consumer and not on an improvement to technology or technical field. 
Applicant further argues that the claims recite a practical application, specifically stating “the present claims integrate any alleged judicial exception in to a practical application because the present claims recite features which collectively provide an improved telecommunication network that integrates a new and non-conventional function of selectively restricting access by an electronic device of the user to a merchant website, based upon a user purchase profile that is updated in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified, thus demonstrating an improvement to a particular technical field and also thereby demonstrating a clear practical application”.
Examiner respectfully disagrees. The claims of the present application do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structures, performing generic computing function without improving technology or the computer itself, and does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. Examiner points to MPEP 2106.04(d), Section I, which states that the limitations that Courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:  Improvement in the functioning of a computer, or an improvement to other technology or technical field; Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular 

Lastly, Applicant argues that the claims recite “significantly more” than any alleged abstract idea, specifically noting that “the claims recite a specific way of providing an improvement to existing telecommunication networks in a particular way… it is submitted that the recitation of the present claims do not merely implement an alleged abstract idea within a computing environment. Rather, a telecommunication network is improved insofar as no such device or processor deployed in a telecommunication network has heretofore performed or been configured to perform the recited steps, functions, and/or operations as set forth in the present claims, nor does it appear that any such device or system is demonstrated that can achieve the same or similar result. In addition, the Specification clearly describes the context in which the present disclosure and the claimed embodiments were conceived: i.e., as an improvement to the state of the art in the existing technical field of telecommunication network operations”. 
Examiner respectfully disagrees. As noted above, the claims do in fact recite an abstract idea, and do not recite any improvements to technology or technical fields, and the operations, while may be unique to the commercial process, are not unique to the computing elements performing them, nor is there any unique or non-conventional arrangement of the claimed computing elements that may result in a technical improvement.  Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom for example. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Additionally, there is no evidence that the elements of the instant invention override any routine and conventional functions of technology, nor is there any specific interaction between the claimed elements that would a result that overrides the routine and conventional sequence of events as for example seen in DDR Holdings. Once again the Examiner reiterates the point that while the invention may be non-obvious or novel this does not confer eligibility. In other words, while the process claimed may be non-routine, the novelty seen in the present invention is a part of the abstract idea, and as such is not equivalent to non-routine functionality of the computing elements. In view of above, the Examiner asserts that analysis performed above under step 2B is appropriate because the claims do in fact recite an abstract idea, regardless of any conceptual novelty 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 1 – 6 and 8 – 21, Applicant’s arguments were considered but were not found persuasive. Examiner notes that Applicant’s remarks are incorporated fully herein [see Remarks, 06/28/2021]
With regard to independent claims 1, 18 and 19, the Applicant argues that the applied prior art seen in the previous action [see Non-Final Rejection, 03/26/2021]. Specifically, the Applicant argues that the prior art does not disclose “updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified”. Examiner respectfully, disagrees. Calman discloses the idea of collecting information regarding purchases of a customer [see Col 24, Lines 10 – 20 (parse the email message bodies, e-receipt bodies, online data, or the like to extract the entities of interest from them)]. This information is then stored in purchase data records associated with the customer [see Col 24, Lines 40 – 43]. Further Calman discloses that this data (e.g., data stored regarding purchase information of customer) can be further enriched with additional and/or updated information associated with products or services within the data. For example, the data may be enriched with updated shipping and delivery information from a shipping company computer system, product images, and information about product returns, warranty information, recall information, and the like [see Col 24, Lines 53 – 59]. Examiner interprets further enriching the stored data merchant name, merchant web address, order number, order date, product description, product name, product quantity, product price, product image, hyperlink to the product image on merchant website, sales tax, shipping cost, order total, billing address, shipping company, shipping address, estimated shipping date, estimated delivery date, tracking number, and the like” [see Col 24, Lines 46 – 52]. As such, the Examiner notes that product information includes a product price, and a product description which would identify the type of product the user purchased (e.g. the category). See also Col 21, Lines 42 – 50 (the purchase order confirmation is essentially an e-receipt for the online purchase transaction. The order confirmation includes detailed information regarding the products or services purchased, such as for example, in the case of a product, SKU code level data, as well as other parameters associated with the product, Such as type/category, size, color, and the like, as well purchase price information, information associated with the merchant, and the like)][. In view of above, the Examiner asserts that Calman does not in fact disclose the idea of updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified.

Applicant further argues that the combination of references did not teach or suggest wherein the performing the automated action comprises restricting an access by an electronic device of the user to a merchant website, based upon the user purchase profile. Again, the Examiner respectfully disagrees. Calman disclosed performing an automated action based on the user purchase profile [see Col 17, Lines 20 – 43 (the system may analyze the product transaction data and determine that a specific product is purchased on a reoccurring basis by the customer… … after receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item); see also Claim 5 (determine one or more user preferences for automatically purchasing a restricting an access by an electronic device of the user to a merchant website see Col 8, Lines 5 – 11 (real-time access control server may also use the same security mechanism described above to enable, disable, and/or restrict access to specific Internet data sources (e.g., restriction of access to Facebook®, restriction of access or purchasing ability on e-commerce site, streaming media sites, in-game purchases within video games, etc.))]. As such, the Examiner asserts that the combination of Calman, Benjamin and Henderson teach and suggest all the limitations of Claims 1, 18 and 19. 

Considering Applicant’s amendments which recites …a processor deployed in a “telecommunication network”… Examiner notes that Calman discloses a processing device that is coupled to the communications device and memory device, the processing device uses the communication device to communicate with the network and other devices on the network... As such, the communication device generally comprises a modem, server, or other device for communicating with other devices on the network [see Col 25, Lines 23 – 33]. 

Considering Applicant’s comments with regard to dependent claim 6, the Examiner notes that the arguments are moot as the response above for independent claims 1, 18 and 19 addresses Applicant’s points. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625